Citation Nr: 0406772	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  91-44 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE

Entitlement to service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney-at-Law



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran had active service from July 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
VARO.  

The Board notes that in rating decisions dated in November 
1977, January 1982 and June 1983, and July 1989, the RO 
denied claims for entitlement to service connection for 
psychiatric disability, specifically schizophrenia and PTSD.  
The Board also denied entitlement to service connection for 
psychiatric disability in a February 1988 final decision.  In 
a November 2000 decision, the Board found that new and 
material evidence had been presented to reopen the veteran's 
claim for service connection for schizophrenia and remanded 
the issue back to the RO for additional development.  The 
claim was again remanded to the RO in August 2003 and 
returned to the Board in March 2004.  

In May 2003, a motion to advance the veteran's appeal on the 
Board's docket was granted.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  An acquired psychiatric disability, diagnosed as 
schizophrenia has not been shown by credible, competent 
evidence to have been present in service or manifested within 
the first post-service year.  

3.  An acquired psychiatric disability, diagnosed as 
schizophrenia, was not the result of a disease or injury in 
service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, 
nor may schizophrenia be presumed to have been incurred as a 
result of such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in correspondence dated in May 2001.  

The United States Court of Appeals for Veteran Claims (Court) 
has held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004).  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel has held that the Court's statements regarding the 
"fourth element" were dicta.  VAOPGCPREC 01-2004 (2004).

In this case, the VCAA notice letters told the veteran to 
furnish information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession.  

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi.  

The initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA has taken the position 
that Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994) 
(holding that a statute may produce a prohibited retroactive 
effect if it "impose[s] new duties with respect to 
transactions already completed" or "attaches new legal 
consequences to events completed before its enactment").  

In any event, the Board finds that the veteran was not 
prejudiced by the provision of notice after the initial 
adjudication.  

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to provide a medical 
opinions and examinations in connection with the veteran's 
claim.  The claims file contains the results of VA 
examinations that were the product of a review of the claims 
folder and contain all findings needed to evaluate the claim.  
In this regard, the Board has noted the contention of the 
veteran's representative that the examiner conducting the 
most recent examination in July 2003, did not review the 
entire claims folder, but considered only service medical 
records.  However, the examiner noted in the examination 
report that the claims folder was present and reviewed.  The 
examiner also made reference to previous examination reports, 
and made comments that indicated that other records had been 
considered.  For instance, the examiner noted that the record 
was in general agreement that schizophrenia was first 
diagnosed in 1977, and made reference to symptoms reported in 
lay statements, such as that the the veteran looked and 
seemed different.

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claims.  38 U.S.C.A. § 5103A 
(West 2002).  

I.  Factual Background

A review of the veteran's service medical records is negative 
for clinical findings, diagnosis or treatment of any 
psychiatric abnormality, including schizophrenia.  

A VA medical certificate dated in June 1977 shows that the 
veteran presented with complaints of being the victim of 
voodoo, having trouble sleeping and being nervous.  The 
diagnosis was paranoid personality.

A private psychological evaluation dated in July 1977 notes 
the veteran's schizoid behavior and show a diagnosis of 
paranoid type schizophrenia with sociopathic features.  

In August 1977, the veteran first applied for VA benefits 
based on his nerves and his eyes.  The veteran's spouse 
submitted a statement in which she reported that the veteran 
had experienced problems with spots in front of his eyes, 
restlessness and shakiness while in the Navy.  She wrote that 
the veteran had continued problems after service.  

On VA examination in November 1977, notes the absence of 
psychiatric complaints or treatment in service or prior to 
June 1977.  The diagnostic impression was an acute 
schizophrenic episode, paranoid, by history, in remission.  
The examiner opined that there was no significant psychiatric 
incapacity at that time.  

A VA hospital summary dated in November 1979 shows a 
diagnosis of paranoid type schizophrenia. A VA hospital 
summary from April to June 1980 shows a diagnosis of chronic 
undifferential type schizophrenia. A VA hospital summary from 
February to March 1981 shows a diagnosis of chronic 
undifferential type schizophrenia.

On VA examination conducted in September 1981 the veteran 
indicated that he had no complaints as long as he took 
mediation.  He said that he was currently being treated for 
paranoid schizophrenia.  He dated the onset of his 
psychiatric symptoms to 1977.  The diagnoses included 
schizophrenic reaction, paranoid type, chronic, moderate. 

A VA hospital summary dated in July 1982 shows a diagnosis of 
chronic paranoid schizophrenia.  A June 1983 VA examination 
report showed a diagnosis of schizophrenic reaction of the 
paranoid type.  

VA hospital records dated from 1984 to 1987 show diagnoses of 
schizophrenia.  

In July 1989, the RO again advised the veteran that no new 
and material evidence had been received to warrant reopening 
his psychiatric claim.  

A VA medical record dated in July 1991 includes note that the 
veteran's schizophrenia began in the mid-1970's with a 
history of auditory hallucinations and that since that time 
the veteran had had multiple hospitalizations.  

VA outpatient records dated from 1989 through 1995 reflect 
that the veteran was treated for psychiatric problems.  
Identified problems included schizophrenia, polysubstance and 
alcohol abuse and organic hallucinosis.  

VA hospital records dated from June 1977 through March 1995 
reflect numerous psychiatric hospitalizations for chronic, 
paranoid schizophrenia; schizoaffective disorder, bipolar 
type; polysubstance dependence, and medical noncompliance.  

Numerous lay statements from the veteran's friends and family 
were submitted in September 1996.  The statements essentially 
reflect that the veteran did not have any psychiatric 
disorder prior to his service enlistment.  Many of the 
statements note that the veteran's behavior changed after his 
service discharge.  

An August 2000 Statement of Attending Physicians notes that 
the veteran had been treated from 1989 to 2000 for auditory 
hallucinations, paranoia and visual hallucinations.  The 
diagnosis was chronic, paranoid schizophrenia.  

On VA examination in May 2001, it was noted that on mental 
status examination, the veteran was cooperative, goal 
oriented, and oriented as to time, place and person.  He said 
that he continued to see things, hear voices and talk to 
people that were not there as an inappropriate affect.  The 
diagnostic impression was chronic, undifferentiated 
schizophrenia.

On VA examination in September 2001, it was noted that the 
first manifestation and diagnosis of schizophrenia occurred 
in 1977.  The veteran indicated that he lived with his 
mother, had poor sleeping habits, and was hallucinating.  He 
admitted that he heard voices every day despite being on 
anti-psychotic medication.  

The examiner related that often the first "suspicious 
manifestations" of schizophrenia occured during the teenage 
years in the form of behavioral problems during high school.  
It was noted that no such history existed in the case of the 
veteran.  In fact, his mother stated that during his high 
school years, the veteran was a good student.  In addition, 
the examiner commented that the veteran's acquaintance with 
drugs occurred quite early, making it difficult to separate 
the effects of cocaine and schizophrenia on the veteran's 
mental condition.  It was noted that the veteran's abnormal 
mental behavior was certainly influenced by alcohol and 
cocaine.  The psychiatric diagnoses included schizophrenia, 
currently undifferentiated type, chronic with somewhat less 
than marginal adjustment and history of strong cocaine and 
alcohol use.

On VA examination in December 2002, it was noted that the 
veteran was cooperative but difficult to understand at times.  
On mental status examination, his affect was blunted and his 
mood was depressed.  He denied hallucinations or delusions.  
The diagnostic impression was schizophrenia, schizoaffective.

On VA examination in July 2003, it was noted that the veteran 
was able to organize his thoughts and express himself.  His 
speech was normal and his affect was blunted.  Mood was 
moderate depression.  No evidence of hallucinations or 
delusions was evidence on examination.  He had some 
organicity.  The diagnostic impression was chronic, 
undifferentiated schizophrenia.  

The examiner concluded that the veteran did not have symptoms 
of schizophrenia in service or within one year after service 
according to the review of records.  It was noted that the 
first diagnosis of schizophrenia was in 1977.  The examiner 
further noted that the veteran used cocaine and alcohol and 
had difficulty with his marriage following service.  The 
examiner commented that he did not see such behavior as 
starting in service or a year after service.  The examiner 
noted that there were fairly strict criteria for making a 
diagnosis of schizophrenia and consideration of prodromal 
symptoms would amount to conjecture.  


II.  Analysis

Law

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including a 
psychosis, will be presumed if they are manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The veteran contends that schizophrenia had it's onset during 
active duty and thus, service connection is warranted for the 
disability.  The evidence in favor of his claim consists 
principally of his report, and the reports of friends and 
relatives, that he exhibited psychiatric symptoms during 
service or shortly thereafter.  Such lay persons are 
competent to report observable symptoms, but would not be 
competent to report a diagnosis, or express an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The competent medical evidence shows that a psychiatric 
disability was not diagnosed until approximately two years 
after service.  Nonetheless, service connection is available 
for disease initially diagnosed after service when all of the 
evidence, including that pertinent to service, shows the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case all evidence does not show that the current 
psychosis was incurred in service.  In addition to the 
absence of any clinical evidence of a psychiatric disability 
prior to 1977, there is no competent medical opinion linking 
the current psychosis to service.  VA has provided the 
veteran examinations in order to obtain opinions as to 
whether the current psychiatric disability was incurred in 
service.  None of these examinations have yielded opinions in 
favor of the veteran's claim.

The July 2003 examination is the only examination in which 
all of the evidence, including the most recent, was available 
for review.  For this reason, because of its deatail, and 
because it contains the most definitive opinions, the Board 
finds it to be most probative (although the Board notes that 
it is also consistent with earlier examinations).  The 
examiner conducting the July 2003 examination, concluded that 
the veteran did not exhibit symptoms of the current psychosis 
in service or within one year of service.  The examiner 
considered the symptoms reported by the veteran, his friends, 
and family.  However, the examiner concluded that 
schizophrenia was not demonstrated until 1977, and that these 
symptoms could not be viewed as indicators of a prodromal 
syndrome without resort to conjecture.  Conjecture is defined 
as "interpretation of omens," "supposition," "an 
inference from defective or presumptive evidence," "or "a 
conclusion deduced by surmise or guesswork."  WEBSTER'S 
NINTH NEW COLLEGIATE DICTIONARY 277 (1983).

Since schizophrenia was not diagnosed until after sevice, and 
not all of the evidence show that schizophrenia was incurred 
in service; 38 C.F.R. § 3.303(d) cannot serve as the basis 
for the grant of service connection.

Indeed, all of the competent medical evidence is against the 
claim, inasmuch as it shows schizophrenia first diagnosed 
approximately two years after service, and it contains no 
competent opinion linking schizophrenia to service.

The lay evidence cannot serve, by itself, to show that 
schizophrenia was present in service or within one year of 
service.  This is because lay persons are not competent to 
provide a medical diagnosis.  Grottveit v. Brown.  These 
statements, by themselves are also insufficient to otherwise 
link schizophrenia to service.  See Charles v. Principi, 16 
Vet. App. 370, 375 (2002) (holding that lay statements as to 
a continuity of symptomatology were sufficient to indicate 
that a current disability might be linked to service, but 
that medical opinion was nonetheless needed to address 
whether there was a nexus between current disability and 
service).  Moreover, the lay evidence is not entirely 
consistent.  For instance, during the September 1981 VA 
examination the veteran dated the onset of his psychiatric 
symptoms to 1977.  

The weight of the credible evidence establishes that the 
veteran's current psychiatric disorder began years after 
service and was not caused by any incident of service.  The 
preponderance of the evidence is against the claim for 
service connection.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for schizophrenia is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



